DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Clarification
For reasons internal to the USPTO, this application has been reassigned. The present examiner regrets this inconvenience to applicant.
Priority
Acknowledgment are made that this application claims the priority to the following:

    PNG
    media_image1.png
    87
    369
    media_image1.png
    Greyscale
.
Information Disclosure Statement
The information disclosure statement (IDS), dated 06/17/2019, 06/19/2020 and 06/22/2020, comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, they have been placed in the application file and the information therein has been considered as to the merits. 
Response to Restriction
Applicant's response to the Election of Species requirement in the reply filed on 08/30/2019 are acknowledged.    
Following an extensive search of elected species, it appears that applicants elected species is free of art. So, based on MPEP § 803.02, “If the examiner determines that the elected species is allowable over the prior art, the examination of the Markush claim will be extended”. Here, examination was subsequently extended all species, which encompass the formula P-I. 
Accordingly, claims 1-2, 4, 6, 8, 10, 12, 16, 19-20, 22 and 24-27 are examined on merits in this office action. 
Claim objections
Claim 1-2, 4, 22 and 24 are objected to because of the following informalities: 
In claims 1-2, 4 and 24, the recited (Rc)x, wherein x ranges from 0 to 3 for the double or triple bonded carbons. However, x cannot be a zero, because the terminal carbon has to have at least one group or H atom to meet the valency. So, the x should be in the range of 1-3, depends on double or triple bond. 
In claim 1, tn the definition of Rb, the recited “RB” in the line 4, should be changed to “RB”.
In claim 1, the “XAA” should be changed to “XAA”.
In claim 1, in the definition of w and z, the “O” does not seem to be a zero, so it should be changed to “0”. 
In claim 22, “Lis” should be changed to “L is”. 
Appropriate correction is required. 
Claim Rejections - 35 USC § 112 – Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention. 

Claims 1-2, 4, 6, 8, 10, 12, 16, 19-20, 22 and 24-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement for the claimed product. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The rejection is based on the requirement(s), i.e., the guidelines provided by the MPEP 2163.04. These are identification of the (A) claim limitations at issue and (B) establishing a prima facie case by providing reasons why a person skilled in the art at the time the application was filed would not have recognized that the inventor was in possession of the invention as claimed in view of the disclosure of the application as filed. The MPEP 2163 further provided or expanded the guidelines for the written description requirements. 
The claim 1 is drawn to a polypeptide of Formula P-I, 

    PNG
    media_image2.png
    199
    408
    media_image2.png
    Greyscale
. 
The above formula comprises variables Ra, Rb, Rc, Rd, Re, K, L, XAA and G. Some of the variable are small repeating units and XAA ranges from 0-100. The variables, Ra to Re ranges from simple H to undefined heterocyclic compounds with all possible substitutions. The variables K and L, also ranges from simple bond to all possible linear, aryl and/or undefined heterocyclic compounds with all possible substitutions. The variable G can be any amino acid, natural or unnatural, and also the recited formula(s) in the claim, and the substitutions on these formula can range from simple alkyl to undefined heterocyclic compounds with all possible substitutions. 
The above formula P-I can ranges from a monomer to polymer, because j=1-10. 
Based on the specification, the recited formula P-I is a precursor for generating a stapled polypeptide, through contacting with a ring closing metathesis catalyst. 
The depended claims further limit or characterize the individual variable(s) the recited specific group(s). 
The instant claims recited variables comprise any number of substituents. In general, the term ‘substituted’, means that at least one hydrogen present on a group (such as a carbon or hetero atom) is replaced with a permissible substituent, viz., a substituent which upon substitution results in a stable compound, e.g., a compound which does not spontaneously undergo transformation 
The issue is in the definitions of variables, such as XAA, G, K, L Ra-Re, and R1-R4 etc. Preparation of formula P-I with all possible variables is not that simple in view of all substitutions on the variables. It appears that preparation of formula P-I comprises several steps. First the individual variables have to be prepared and then these have to be coupled to get the final product. There are several individual reactions are needed to make the final product. The reaction conditions for small substitutions are expected to be different for bulky heterocyclic rings to make the final product. These in turn effect the coupling or cross linking chemistry. Synthetic organic chemistry is quite unpredictable. The described pro-locked stapled peptides, in Example 1, is very generic and in its absence of clear description, it makes the invention unpredictable, and cannot be envisioned by a skilled person in the art. 
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application.  These include "level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.  Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and 
A claimed genus may be satisfied through sufficient description of a representative number of species or disclosure of relevant, identifying characteristics such as functional characteristics coupled with a known or disclosed correlation between function and structure. See MPEP 2163 II(3)(a)(ii).  
The number of species that describe the genus must be adequate to describe the entire genus. However, if there is substantial variability, a large number of species must be described. 
The question is with several possible substitutions on the variables and all possible amino acids for XAA, in all possible combinations, will these species can be made by a single universal reaction? If not, then do applicants describe reaction steps? Do applicants provide enough description for all the variables in the formula P-I and their association towards making them, so that a skilled person in the art understands the claimed invention? 
The further analysis for adequate written description considers, see MPEP 2163, the following: 
(A) Determine whether the application describes an actual reduction to practice of the claimed invention: 
Not provided. The claimed genus of peptides can generate hundreds or more peptides, encompasses several of patentably distinct species. There is no single or universal methodology to make them. The physical and chemical properties expected to be drastically different for variables and a skilled person can expect unpredictability in making all possible species encompassed in the formula P-I. 
If the application does not describe an actual reduction to practice, determine whether the invention is complete as evidenced by a reduction to drawings or structural chemical formulas that are sufficiently detailed to show that applicant was in possession of the claimed invention as a whole: 
Preparation of formula P-I with all possible variables is not that simple in view of all substitutions on the variables. It appears that preparation of formula P-I comprises several steps. First the individual variables, such as XAA, G, K, L Ra-Re, and R1-R4 etc., have to be prepared and then these have to be coupled to get the final product. There are several individual reactions are needed to make the final product. No description is provided. 
In the claimed generic formula P-I, there are several individual variables and each have unlimited substitutions. Specification limited to the structurally similar variables PR3, PS3, PS5 and PSO3 group, and their corresponding variables without proline are limited to S3, S5, R3 and R5. The [XAA]y limited to AA and [XAA]z is also very limited, such as KRARNTEAAW, AAAW and shown sequences in figures etc. None of the shown pro-locked stapled peptides or the species for formula P-I in the specification have triple bond moiety, [XAA]w and group [G]v. 
Though the claimed individual peptide synthetic methods are known, but the coupling or cross linking the variables with peptides are unpredictable, specifically in view of all possible substitutions on variables. The reaction conditions for small substitutions are expected to be different for bulky heterocyclic rings. These in turn effect the coupling or cross linking chemistry. Synthetic organic chemistry is quite unpredictable. See In re Marzocchi and Horton 169 USPQ 367 3. The described pro-locked stapled peptides, in Example 1, is very generic. 
In addition to above, shown data is limited to only monomer. There is no description in the specification on ‘how to make a dimer or multimer’ if j is more than 1 in the formula P-I.

 (C) If the application does not describe an actual reduction to practice or reduction to drawings or structural chemical formula as discussed above, determine whether the invention has been set forth in terms of distinguishing identifying characteristics, such as structure/function correlations, as evidenced by other descriptions of the invention that are sufficiently detailed to show that applicant was in possession of the claimed invention:
Individual peptides synthesis is known, but the coupling or cross linking the variables with peptides are unpredictable, in view of complexicity of substitutions on the variables. The reaction conditions for small substitutions are expected to be different for bulky heterocyclic rings. These in turn effect the coupling or cross linking chemistry. Synthetic organic chemistry is quite unpredictable. See In re Marzocchi and Horton 169 USPQ 367 3. The described pro-locked stapled peptides, in Example 1, is very generic and in its absence of clear description, it makes the invention unpredictable, and cannot be envisioned by a skilled person in the art. 
In view of above evidences, applicants have claimed formula P-I, a skilled person in the art can expect unpredictability in the broadly claimed genus. There are no physical/chemical/structural features that applicants have tied to the methodology to make them in a relevant teaching manner, making it impossible for an individual of ordinary skill in the art to determine which of the very large genus of claimed peptides would be effective. Without a correlation between structure and function, the claims do little more than define the claimed invention by function.  That is not sufficient to satisfy the written description requirement.  
failed to provide guidance or data or evidence as to how the skilled artisan would be able to extrapolate from the disclosure species to make and possibly use of the claimed invention. “A description of what a material does, rather than of what it is, usually does not suffice." Rochester, 358 F 3d at 923; Eli Lilly, 119 at 1568. Instead, the “disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described.” 
Vas-Cath Inc. Mahurkar, 19 USPQ2d 1111, makes clear the "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116). 
Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claimed subject matter and does not reasonably convey to one skilled in the relevant art that the inventors had possession of the entire scope of the claimed invention. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDHAKAR KATAKAM whose telephone number is (571)272-9929.  The examiner can normally be reached on 8:30 am to 5 pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SUDHAKAR KATAKAM
Primary Examiner
Art Unit 1658



/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658